Notice for Allowance
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Choi et al. (US 20160131372) is considered to be the closest prior art of record. 
Choi teaches dehumidifier including: a main body (100) including: a radiator (121); a water collector (130) located under and aligned with the radiator and forming: an exhaust hole (implicit); a secondary tank (131) located under the water collector and forming: a receiving hole (implicit) aligned with the exhaust hole; anda secondary storage space (space in 131) communicating with the receiving hole; a pump (132) including: a drawing end (implicit) communicating with the secondary storage space; anda draining end (implicit).
However, none of the reference of record suggest or render obvious the limitation of a filtering assembly having a filter located between the exhaust hole of the water collector and the receiving hole of the secondary tank; the filter aligned to the exhaust hole; an area of the filter being bigger than an area of the exhaust hole, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        7/30/2022